Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 0-51344 DESERT CAPITAL REIT, INC. (Exact Name of Registrant as specified in its charter) Maryland 20-0495883 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 1291 Galleria Drive, Suite 200, Henderson, NV89014 (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: (800)419-2855 SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: None SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: Common Stock, par value $0.01 per share (Title of class) Table of Contents Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ] No [ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ]Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X] The aggregate market value of the registrant’s voting stock held by non-affiliates:no established market exists for the registrant’s common stock. The number of shares of the registrant’s common stock, par value $0.01 per share, outstanding as of March 23, 2010 was 16,849,954. Table of Contents Table of Contents Page Part I 1 Item 1. Business 1 Item 1A. Risk Factors 5 Item 2. Properties 15 Item 3. Legal proceedings 15 Item 4. Reserved 15 Part II 16 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 6. Selected Financial Data 17 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 29 Item 8. Financial Statements and Supplementary Data 30 Item 9. Change in and Disagreements with Accountants on Accounting and Financial Disclosure 61 Item 9A(T). Controls and Procedures 61 Item 9B Other Information 62 Part III 62 Item 10. Directors, Executive Officers and Corporate Governance 62 Item 11. Executive Compensation 65 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 66 Item 13. Certain Relationships and Related Transactions, and Director Independence 67 Item 14. Principal Accountant Fees and Services 70 Part IV 71 Item 15. Exhibits and Financial Statement Schedules 71 Signatures 73 List of Subsidiaries Certification of CEO Pursuant to Section 302 Certification of CFO Pursuant to Section 302 Certification of CEO and CFO Pursuant to Section 906 Table of Contents PART I ITEM 1.BUSINESS Cautionary Statement for Purposes of the “SafeHarbor” Provisions of the Private Securities Litigation Reform Act of 1995 This annual report contains or incorporates by reference statements that constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements may involve risk and uncertainties.Our forward-looking statements express our current expectations or forecasts of possible future results or events, including projections of future performance, statements regarding our future financial position, business strategy, budgets, projected costs and savings, forecasts of trends, and statements of management’s plans and objectives and other matters.These forward-looking statements do not relate strictly to historic or current facts and often use words such as “may,” “will,” “expect,” “intend,” “estimate,” “anticipate,” “believe” or “continue” and other words and expressions of similar meaning. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we give no assurance that such expectations will be realized or achieved in the future. Important factors that could cause actual results to differ materially from our expectations are disclosed under Item 1A “Risk Factors” and elsewhere in this annual report.Forward-looking statements speak only as of the date of this annual report, and we undertake no obligation to update or revise such forward-looking statements to reflect new circumstances or unanticipated events as they occur. Introduction Desert Capital REIT, Inc., a Maryland corporation, was formed in December 2003 as a real estate investment trust (“REIT”).When we first began conducting business, we specialized in the financing of real estate projects by providing short-term mortgage loans to homebuilders and commercial developers in markets where we believed we possessed requisite skills and market knowledge, which were primarily in the western United States. We historically invested in 12 to 18 month, first and second lien mortgage loans, consisting of acquisition and development, construction, and commercial property loans to both local and national developers and homebuilders. We derived our revenues primarily from interest payments received from mortgage investments funded with our equity capital and borrowed funds. We generated a spread between the interest income on mortgage loans and the interest expense onany borrowings used to finance the loans.However, the increased level of non-performing loans and real estate acquired through foreclosure or deed in lieu of foreclosure through 2009, combined with our lack of capital and liquidity has caused us to curtail our investing activities and focus our efforts on capital and asset preservation.We did not originally intend to own real estate; however, market conditions since 2007 have created a situation where, in many cases, foreclosure has been the most attractive option available to us.As we continued to foreclose on mortgage loans through 2008 and 2009, we adjusted our portfolio strategy to include land ownership and management, and investments in real estate ventures.Our primary strategy for generating cash flows and resolving our non-performing loans, real estate owned and investments in real estate acquired through foreclosure, is through the sales of these foreclosed properties. To a lesser extent, our contribution of foreclosed properties to joint ventures and rental income generated on our investment in real estate, specifically a gentleman’s club, provide some additional cash flow for us. During the first quarter of 2009, certain of our related parties made changes to their legal names in conjunction with a corporate branding initiative. Specifically, our Advisor, Sandstone, became CM Group, LLC (“CM Group” or “Advisor”) and Consolidated Mortgage, LLC became CM Capital Services, LLC (“CM Capital”).In addition, CM Securities, LLC (“CM Securities”) acquired the business ofCMC Financial Services, Inc. The ownership of these entities was not affected. All of our loan origination and loan servicing activities were conducted through CM Capital, which was our wholly-owned subsidiary from October 2005 through November 2007, at which time it was sold to CM Group.It is not likely that we will have funds available to invest in new loans, although CM Capital continues to originate and service the debt that we have placed on certain of our investment in real estate assets.CM Capital is also the asset manager with respect to our direct and indirect real property interests. We are externally managed and advised by CM Group. CM Group’s majority owner is Todd Parriott, our CEO, and certain other of our officers have ownership interests.See Note 13 – Commitments and Related Parties. We qualified as a REIT under the Internal Revenue Code commencing with our taxable year ended December31, 2004, and expect to continue to qualify for the current fiscal year. To maintain our tax status as a REIT, we must distribute at least 90% of our taxable income to stockholders; however, for the year ended December 31, 2009, we did not generate taxable income. References herein to “we,” “us,” “our” or “Company” refer to Desert Capital REIT, Inc. and its subsidiaries unless the context specifically requires otherwise. 1 Table of Contents Our Investments Real Estate Owned and Investments in Real Estate We were established as a mortgage REIT; however, as our borrowers began defaulting on their obligations to us, our Advisor determined that, in many instances, the best course of action was to foreclose on the underlying collateral and take title to the property. Real estate owned and investments in real estate consist of property acquired through foreclosure on mortgage loans. During the year ended December 31, 2009, we foreclosed on 26 loans with an aggregate original loan amount of $70.2 million, and a fair value at the time of foreclosure of $47.0 million, including our foreclosure of the property and resulting acquisition of a gentlemen’s club, the single largest real estateasset within our portfolio, which is classified as land and building on our balance sheet. Our interest in real estate owned and real estate investments may be held directly by us, or through LLCs. If we are one of several investors in a larger mortgage loan, such loans are foreclosed on using an LLC to facilitate foreclosing our lender interest along with private investors who hold the remaining loan balance. In these instances, our original investment in the loan is converted to proportionate interests in the LLC. In cases where our ownership interest in an LLC is greater than 50%, we analyze strategic alternatives to determine whether the property should be sold, contributed to a joint venture for development orheld for future resolution. In situations where our ownership interest in an LLC is less than 50%, our ability to make strategic decisions regarding the property is subject to the voting interests of a majority of the members of the LLC, which may hinder our ability to execute our desired strategy for the property. We account for assets within several different categories including mortgage loans, real estate owned and investments in real estate, including cost method, equity method joint ventures and other equity method and fully consolidated investments. Real estate owned consists of property acquired through foreclosure on mortgage loans. As of December 31, 2009, we held $8.0 million in real estate owned, which consisted of9 properties. Investments in real estate consist of property acquired through foreclosure on mortgage loans that are deemed to be operating real estate ventures.As of December 31, 2009, we held $29.6 million in real estate investments, consisting of 51 properties, not including our investments in joint ventures.We held $3.0 million in real estate investments classified as joint ventures. The following table represents our real estate owned and investment in real estate assets, classified by original loan type, at December 31, 2009 (dollars in thousands): Investment in Real Estate Real Estate Owned Joint Ventures Original Net Original Net Original Net Loan Carrying Loan Carrying Loan Carrying Original Loan Type Positions Value Positions Value Positions Value Acquisition and development loans 40 $ 4 $ 91 $ Construction loans 11 5 10 Total 51 $ 9 $ $ Investments in Real Estate Joint Ventures When we pursue our resolution strategy of contributing foreclosed property to a joint venture, we account for our resulting ownership as an equity investment in real estate.To date, we have entered into three joint venture arrangements with one joint venture partner, and have contributed land with an aggregate original carrying value of $6.7 million to the joint ventures. The carrying value of these joint ventures at December 31, 2009 was $3.0 million. Our joint venture partner, the developer, is constructing homes on each of the three projects, and selling the completed homes to homeowners. Under terms of the joint venture agreements, the developer funds the majority of the costs of construction, and we receive our proportionate share of the lot contribution price plus between 13% and 50% of the profits depending on our ownership interest, either upon the sale of each home or upon dissolution of the joint venture. We anticipate that the construction and sale of all the homes in each of the joint venture projects will take from 18 to 60 months. During 2009, ten homes were constructed and sold to homeowners, resulting in cash proceeds to us of $475,000. 2 Table of Contents Investments accounted for under the Cost Method In situations where our interest in an LLCis less than 20% and we do not have significant influence or direct control over the LLC, we account for the investment under the cost method of accounting.During 2009, we determined that investments we previously held as real estate owned within LLCs, and with membership interests between negligible and 15%, should be classified as investments in real estate under the cost method of accounting.We reclassified these assets at their fair value of $4.0 million.The carrying value of our cost method investments at December 31, 2009 was $3.0 million, net of impairments that we recognized during 2009 of $1.7 million. Investments Accounted for Under the Equity Method In situations where our interest in an LLC represents between 21% and 50%, and we do not have significant influence or direct control over the LLC, we classify the investment as investments in real estate under the equity method of accounting and during 2009,we reclassified assets from REO at their fair value of $11.4 million.In addition, we foreclosed on mortgage investments with a carrying value of $3.8 million and classified them as other equity method investments.These assets had a carrying value of $3.2 million at December 31, 2009, net of impairments that we recognized during 2009 of $10.6 million. Fully Consolidated Investments in Real Estate At December 31, 2009, we held $20.4 million in fully consolidatedreal estate investments.During 2009, we evaluated certain of our assets that we held in real estate owned and determined that activities occurring within the LLCs in which we are a member constituted those of an operating entity. We reclassified $12.8 million of these assets to fully consolidated investments in real estate.In addition, during 2009 we foreclosed on $14.7 million of mortgage investments and classified them as fully consolidated real estate investments. Werecognized impairments on these real estate investments of $11.5 million during 2009. If we determine that we hold a controlling interest with less than 100% ownership, we fully consolidate these investments on our balance sheet and reflect the minority owner’s position as noncontrolling interest on the balance sheet.During 2009, certain investments in LLCs were fully consolidated and we classified them as investments in real estate.The ownership positions of the minority shareholders are reflected separately as non controlling interests.During 2009 we consolidated $5.8 million of noncontrolling interests. Mortgage Loans At inception, our stated business plan was the investment in a variety of types of mortgage loans; however, because of our lack of access to capital, we did not originate any new mortgage loans during 2009. We will not have funds available to make new investments in mortgage loans until we are able to resolve some of our non-performing loans, sell some of our real estate assets, or have access to the capital markets which are currently closed to us.At the time of origination, our mortgage investments were short-term (12 to 18 months), balloon loans with fixed interest rates. A substantial portion of these loans consisted of interest-carry loans, meaning we provided the borrower with sufficient financing to enable it to make the interest payments during the term of the loan. To date, all of the mortgage loans which we have funded have been originated by CM Capital and we do not have a contractual arrangement with any other mortgage originator. At December 31, 2009, 21.9% of our portfolio of mortgage investments was secured by properties located in Nevada, 35.4% were secured by properties located in Arizona and 42.7% were secured by properties located in Missouri.We have a significant concentration of credit risk with a large borrower, representing the only borrower still performing on the original obligation.At December 31, 2009, the aggregate amount of loans to this borrower was $6.1 million with a carrying value of $5.0 million, representing approximately 35.4% of our total investments in mortgage loans.The remainder of our borrower concentrations consists of two borrowers who are no longer performing on the original obligations and we have not yet foreclosed on the properties at December 31, 2009. Below is a description of the types of loans in which we historically invested. • Acquisition and Development Loans. Development loans enabled borrowers to complete the basic infrastructure and development of their property prior to the construction of buildings or residences. Such development may include installing utilities, sewers, water pipe, or streets. Generally, we invested in development loans with a principal amount of up to 65% of the appraised value of the property. •• Construction Loans. Construction property loans provided funds to allow commercial and residential developers to make improvements or renovations to the property in order to increase the net operating income of the property so that the property could be sold or would qualify for institutional refinancing. Generally, we invested in construction loans with a principal amount of up to 75% of the appraised value of the property. • Commercial Property Loans. Commercial property loans provided funds to allow commercial borrowers to make improvements or renovations to the property in order to increase the net operating income of the property so that it may qualify for institutional refinancing. Generally, we invested in commercial property loans with a principal amount of up to 75% of the appraised value of the property. The loan-to-value was based upon an appraisal dated within one year of funding. Given the decline in the market values of properties as a result of the disruptions in the real estate and credit markets, the loan-to-value ratios of on our mortgage loans have increased as the current value of the underlying properties has declined. 3 Table of Contents Balloon Payment Substantially all of the mortgage loans in which we invested or purchased required the borrower to make a "balloon payment" of the principal amount upon maturity of the loan.Given today’s credit and real estate environment, a majority of our borrowers were unable to obtain take-out financing for our debt and, therefore, were unable to make the balloon payment due at maturity. In most cases, this has resulted in our foreclosing and taking ownership of the property. Underwriting Criteria We have not underwritten any loans during 2009.Prior to 2009, when our loans were originally underwritten, our Advisor evaluated prospective investments when we had capital available for investment.That process consisted of selecting the mortgages in which we invested and making all investment decisions on our behalf in its sole discretion, unless the advisory agreement provided otherwise. Stockholders were not entitled to act on any proposed investment. We did not establish any net worth minimums for our borrowers, and we frequently invested in non-investment grade loans, which may have beento borrowers with limited credit histories. We only invested in mortgage loansthat met our investment guidelines described below, with particular emphasis being placed on the loan-to-value or loan-to-cost ratios. Generally, each mortgage loan in our portfolio was either full recourse against all assets of individual borrowers, including the real estate being financed, or if the mortgage loan was made to an entity borrower, the mortgage loan was personally guaranteed, on a full recourse basis against all assets of the guarantor, by each of the principals of that entity. A credit report was required for each applicant from at least one credit reporting company. In addition, we required that each prospective borrower and guarantor provide our Advisor with tax returns and financial statements for the prior two years. When selecting mortgage loans for us, our Advisor adhered to the following guidelines, which were intended to control the quality of the collateral given for our loans: • Priority of Mortgages. At least 75% of our mortgage investments were in loans secured by first mortgages and our second mortgage investments were not junior to more than one other mortgage. We did not invest more than 25% of our assets in second mortgages. • Loan-to-Value Ratio. The amounts of our loans combined with the outstanding debt secured by a senior mortgage on a property generally did not exceed the following percentage of the appraised value at the time of funding: Types of Secured Property Loan-to-Value Ratio Raw and unimproved land 60% Commercial property 75% Property under development 65% (of anticipated post-development value) Leasehold interest 75% (of value of leasehold interest) Construction loan 75% (of anticipated post-development value) Loan-to-value ratios were based on appraisals at the time of funding and may not have reflected subsequent changes in value. Generally appraisals were dated no greater than 12 months prior to the date of loan funding.The appraisals may have been for the current estimate of the “as-if developed” value of the property, which approximated the post-construction value of the collateralized property assuming that such property is developed. Competition Historically, we sought investments in mortgage loans and competed with a variety of institutional lenders, including other REITs, insurance companies, mutual funds, hedge funds, pension funds, investment banking firms, banks and other financial institutions that invest in the same types of assets. Many of these investors had greater financial resources and access to lower cost of capital than we did, and were better able to withstand the impact of the current disruptions in the real estate and credit markets. No particular competitor dominates the market. Due to the current economic environment, financial institutions in our geographic markets have been limited in their abilities to provide financing for acquisition and development, construction and commercial property loans; however we have not had the capital available to take advantage of these opportunities for investment. Employees We are externally advised by CM Group and therefore have no employees. Available Information The Internet address of our corporate website is www.desertcapitalreit.com. Our periodic SEC reports (including annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and Section 16 filings)are available free of charge through our website as soon as reasonably practicable after they are filed electronically with the SEC. We may from time to time provide important disclosures to investors by posting them in the investor relations section of our website, as allowed by SEC rules. Materials we file with the SEC may be read and copied at the SEC's Public Reference Room at 100FStreet, N.E., Room 1580, Washington, D.C.20549. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. The SEC also maintains an Internet website at www.sec.gov that contains our reports, proxy and information statements, and other information regarding our company that wefile electronically with the SEC. 4 Table of Contents ITEM 1A. RISK FACTORS You should carefully consider the risk factors described below in addition to the other information contained or incorporated by reference in this annual report.In addition to the following risk factors, we may also be affected in the future by additional risks and uncertainties not presently known to us or that we currently believe are immaterial.If any of the events described in the following risk factors and elsewhere in this annual report occur, our business, financial condition and results of operations could be materially and adversely affected. RISKS RELATED TO OUR BUSINESS AND OPERATIONS If we are not successful in increasing our revenue, reducing our expenses or raising additional capital, to generate sufficient cash flows to meet our obligations as they come due, we may not be able to continue as a going concern. Over the past two years we have experienced substantial losses including a net loss of $53.0 million, or $3.15 per share for 2009.Our interest income decreased by $5.3 million, or 92.3%, to $449,000 for the year ended December 31, 2009 from $5.8 million for the year ended December 31, 2008.These financial results have had a materially adverse impact on our financial condition.As the size of our non-income producing real estate portfolio continues to increase due to continued foreclosure activity, our costs related to real estate ownership also increase.These costs include servicing and property management fees payable to CM Capital, property taxes, legal fees, maintenance costs and resolutions costs.Because our portfolio of performing loans has shrunk to $6.1 million, our recurring cash flow is not sufficient to cover our general operating costs, including real estate carrying costs.Our future viability is dependent on our ability to execute portfolio resolution strategies that will offer operating liquidity.If we fail to execute these plans successfully or otherwise address our liquidity shortfall, we would not have adequate liquidity to fund our operations, would not be able to continue as a going concern and could potentially be forced to seek relief through a filing under the U.S. Bankruptcy Code. Adverse developments in the credit markets and in the global economy have had, and will continue to have, an adverse effect on the value of our investments, our cash flow and our operating results. Our success is generally dependent upon economic conditions in the U.S. and, in particular, the geographic areas in which a substantial number of our investments are located. Global recessionary economic conditions and adverse developments in the credit markets have substantially reduced or eliminated the availability of financing for most real estate sectors. The mortgage industry has been negatively impacted by severe volatility in the capital markets, significant declines in asset values and lack of liquidity.Recent adverse changes in the mortgage and capital markets have eliminated, reduced the availability of, or increased the cost of funding sources for us.These factors have resulted in numerous negative implications to our business, including the inability of our borrowers to access capital to repay their obligations to us resulting in material increases in non-performing loans and foreclosure activity, our inability to execute asset sales at favorable prices and our inability to raise capital or generate sufficient liquidity.This has reduced, and may continue to reduce, the revenue and cash flow we receive from our investments and the fair value of our investments and has resulted in, and may continue to cause, material asset impairment of these investments. Our response to current economic conditions has required us to change our business strategy, including the types and amount of investments we make, how we finance them and our dividend policies, from our historical approaches. Limitations on our liquidity and ability to raise capital have had, and we expect will continue to have, an adverse effect on us. Historically, our primary sources of liquidity have been our bank credit facility, issuances of debt and equity securities in capital markets transactions and repayments of our loans. Liquidity in the currently dislocated capital markets has been severely constrained since the beginning of the credit crisis, increasing the cost of funds and/or effectively eliminating access to funding sources.As a result, we have been unable and may continue to be unable to access sources of funding or, if available to us, we may not be able to negotiate favorable terms.We have sought, and will continue to seek, to raise capital through secured debt financing, asset sales, joint ventures and other third party capital arrangements. So far, we have achieved only limited success through these efforts. Any decision by a lender and/or investors to make additional funds available to us in the future will depend upon a number of factors, such as our compliance with the terms of our existing debt obligations, our financial performance, industry and market trends, and the relative attractiveness of alternative investment or lending opportunities.If we are not otherwise able to raise capital on favorable terms, we may be forced to sell some of our assets at unfavorable prices.Continued disruption in the global credit markets or further deterioration in those markets may continue to have a material adverse effect on our ability to repay or refinance our borrowings and operate our business. Although we currently expect our sources of capital to be sufficient to meet our near term liquidity needs, there can be no assurance that our liquidity requirements will continue to be satisfied. 5 Table of Contents If we are not able to continue to make our quarterly interest payments under our junior subordinated notes, the standstill agreement relating to such debt would terminate and the holders of the related trust preferred securities could exercise their rights and remedies against us to collect the debt, which would have a material and adverse effect on our financial condition. As a result of the increase in non-performing loans and the declining value of our real estate investments during 2008, we were unable to comply with the tangible net worth covenant related to our $30.9 million in junior subordinated notes causing an event of default to occur.In July 2009, the Trustee and the holders of the trust preferred securities related to the junior subordinated notes notified us that as a result of the occurrence of such event of default, the principal amount of our obligations under the junior subordinated notes, together with any and all other amounts payable thereunder had been accelerated and declared to be immediately due and payable.The notice further stated that the holders of the trust preferred securities, may at their optionpursue all available rights and remedies.Prior to the acceleration of the obligations, no default in the payment of principal or interest had occurred under the junior subordinated notes. Since July 2009, we have been negotiating with the holders of the trust preferred securities to obtain relief from complying with certain financial covenants contained in the junior subordinated indenture, among other things, and to reinstate the debt under our junior subordinated notes.Subsequent to December 31, 2009, we have entered into a standstill agreement with the holders of the trust preferred securities pursuant to which such holders have agreed not to exercise any rights or remedies against us to enforce or collect the debt in exchange for (i) payment of the interest payment due October 31, 2009 in the amount of $344,000 within one business day following our receipt of the executed standstill agreement, (ii) payment ofthe interest payment due January 31, 2010 in the amount of $328,000 on or before March 31, 2010, and (iii)continued payment of the quarterly interest payments due under the junior subordinated notes in accordance with the terms of the junior subordinated indenture.To the extent that we are not able to comply with the terms of the standstill agreement, the holders of the trust preferred securities could exercise their rights and remedies against us to collect the debt, which would have a material and adverse effect on our financial condition and could potentially cause us to seek relief through a filing under the U.S. Bankruptcy Code. Our results of operations could be adversely affected if we are required to perform under a financial guaranteethat we have provided with respect a property interest that we obtained through foreclosure. We guaranteed approximately $13.7 million of indebtedness of Warm Jones, LLC, a limited liability company in which we own a 37.6% membership interest.Under the original terms of the indebtedness, the note was due in October 2008 and subsequently modified, extending the maturity to February 2010.Warm Jones did not pay the note when due and the beneficiaries under the guarantee currently have the right to make demand on us under the guarantee to pay the entire $13.7 million.To potentiallylimit our liability under the guarantee, we have paid $176,000 of interest to the beneficiaries to keep interest payments on the note current. We are currently in negotiations with the beneficiaries in an effort to minimize our potential liability under the guarantee. If we are required to pay any amount under the guarantee, we may have to sell assets upon disadvantageous terms to generate cash flow. In addition, we may not be able to ultimately recover any amount we are required to pay.We determined that our potential liability under the guarantee was approximately $3.4 million as of December 31, 2009. If we are unable to raise additional capital or generate sufficient liquidity we may be unable to conduct our operations. Our ability to conduct our operations is significantly constrained by our lack of liquidity and our unlikely ability to obtain additional debt financing or to issue equity securities as a result of our current financial condition, as well as the uncertainties and risks caused by the continuing turmoil and volatility in the capital markets and the recessionary economic conditions.Our ability to continue our operations is dependent upon our short term ability to implement successfully exit strategies with respect to certain of our mortgage loans andreal estate assets.These strategies primarily include asset sales and joint ventures.Our financial performance and success are dependent in large part upon our ability to implement these exit strategies successfully so that we are able to generate sufficient additional cash flow to enable us to meet our current and future operating expenses. We face risks associated with owning developed and undeveloped real property. At December 31, 2009, we held interests in 60 properties and had five non-performing loans.We will probably foreclose on additional property in 2010.The risks inherent in owning and/or developing real property increase as demand for commercial or residential property, or rental rates, decrease. Real estate markets are highly uncertain and, as a result, the value of developed and undeveloped property has fluctuated significantly and may continue to fluctuate as a result of changing market conditions. In addition, carrying costs can be significant and can result in losses or reduced margins in a poorly performing project. As a result of our lack of operating cash flow and liquidity, we have placed debt on our property interests to pay the carrying costs associated with owning the properties.As a result, we hold certain property and may in the future acquire additional property at a cost we may not be able to recover fully or on which we cannot afford to hold long enough to build and develop into a profitable project.Under current market conditions, we have recorded impairment charges on certain of our properties and may have future impairments of our properties. These impairment charges are based on estimates of fair value. Given the current environment, the amount of market information available to estimate fair value is less than usual; if additional market information becomes available in future periods we may take additional impairment charges. 6 Table of Contents Adverse market conditions have caused us and, we expect, may continue to cause us to have difficulty selling certain of our assets, which has impaired our ability to use sales proceeds as a source of liquidity and has adversely affected our ability to operate our business and satisfy our debt service obligations. We intend to dispose of certain of our assets to provide us with necessary liquidity to operate our business and help us satisfy our current and future expenses and debt service obligations. We have and may in the future encounter difficulty in finding buyers in a timely manner as real estate investments generally cannot be disposed of quickly, especially when market conditions are poor. These difficulties have been exacerbated in the current credit environment because buyers have been unable to obtain the necessary financing. These factors have and may continue to limit our ability to vary our portfolio promptly in response to changes in economic or other conditions and have and may continue to limit our ability to utilize sales proceeds as a source of liquidity, which has adversely affected our ability to operate our business and satisfy our debt service obligations. We may not be able to control our operating costs or our expenses may remain constant or increase, even as our revenues decrease, causing our results of operations to be materially and adversely affected. Factors that may adversely affect our ability to control operating costs include: • the need to pay for insurance, legal and other operating costs, including property management fees andreal estate taxes,which could increase over time; • the need periodically to repair, renovate and re-lease space; • the cost of compliance with governmental regulation, including zoning and tax laws; • the potential for liability under applicable laws; • interest rate levels; and • the availability of financing. If our operating costs increase as a result of any of the foregoing factors, our results of operations may be materially and adversely affected. The expense of owning and operating a property is not necessarily reduced when circumstances such as market factors and competition cause a reduction in income from the property. As a result, if revenues drop, we may not be able to reduce our expenses accordingly. Costs associated with real estate investments, such as real estate taxes, loan payments and maintenance generally will not be reduced even if a property is not fully occupied or other circumstances cause our revenues to decrease. If a property is mortgaged and we are unable to meet the mortgage payments, the lender could foreclose on the mortgage and take the property, resulting in a further reduction in net income.Moreover, our interests in undeveloped land do not generate any income against which to offset our carrying costs associated with owning these assets.Accordingly, to the extent that these assets do not regain some of their market value, we will never recover the costs of owning these assets. If we are not able to repay or refinance certain of our debt at the maturity of each loan, the lender could foreclose and we could lose our interest in the property securing the foreclosed loan, which could have a material adverse effect on our financial condition. Substantially all of the property constituting our real estate owned and investments in real estate previously secured acquisition and development or construction loans and as such is undeveloped or underdeveloped property that does not generate any operating income to us.However, each of these property interests has substantial costs associated with the foreclosure and continued ownership of the interest in the form of legal costs and expenses, servicing and property management fees and property taxes.As a result of our lack of operating income, in an effort to preserve and maintain our interest in these properties, debt has been placed on these properties to help cover these costs.As we continue to incur servicing and property management fees and other expenses related to the ownership of non-income producing properties, we may incur additional debt to fund such expenses.If we are not able to repay or refinance this debt at the maturity of each such loan, the lender could foreclose and we could lose our interest in the property securing the foreclosed loan, which could have a material adverse effect on our financial condition. We have prepaid certain carrying costs and servicing and management fees to CM Capital and are subject to the credit risk that CM Capital may not have the funds available to pay these carrying costs as they become due, which could have a material and adverse affect on our financial condition. We have incurred secured debt to facilitate the payment of certain carrying costs and servicing and property management fees associated with the ownership of certain of our non-income producing assets.The proceeds of this debt, less closing costs, funding of the interest reserves and other fees were prepaid to our loan servicer, CM Capital, to be used for the payment of carrying costs associated with being a land owner and servicing and property management fees payable to CM Capital.To the extent that CM Capital does not have the funds available to pay the carrying costs for these properties as they become due, the properties could become subject to tax liens or we could otherwise be required to advance additional funds to pay such carrying costs which would result in our payment of such costs twice.At December 31, 2009, the amount of prepaid costs to CM Capital was $1.7 million. 7 Table of Contents We may be unable to develop ourproperties or redevelop existing properties successfully, which could adversely affect our results of operations due to unexpected costs, delays and other contingencies. Our operating strategy historically has not included owning real property, developing real property or expansion and/or redevelopment of existing property. However, as a result of the adverse developments in the credit markets and global economic conditions, we have interests in 53 properties. Some of the exit strategies and strategic initiatives that we are consideringinclude engaging in certain development opportunities as they arise.Development activity may be conducted through wholly-owned subsidiaries or through joint ventures. However, there are significant risks associated with such development activities in addition to those generally associated with the ownership and operation of developed properties. These risks include the following: • we may be unable to obtain necessary financing on acceptable terms or at all; • we may be unable to obtain, or face delays in obtaining necessary zoning, land-use, building, occupancy, and other required governmental permits and authorizations, which could result in increased development costs and/or lower than expected leases; • local real estate market conditions, such as oversupply or reduction in demand, may result in reduced or fluctuating rental rates; • we may incur development costs for a property that exceed original estimates due to increased materials, labor or other costs of unforeseen environmental conditions, which could make completion of the property uneconomical; • we may abandon development opportunities that we have already begun to explore, and we may fail to recover expenses already incurred in connection with exploring any such opportunities; • changes in applicable zoning and land use laws may require us to abandon projects prior to their completion, resulting in the loss of development costs incurred up to the time of abandonment; and • we may experience late completion because of construction delays, delays in the receipt of zoning, occupancy and other approvals or other factors outside of our control. In addition, if a project is delayed, certain tenants may have the right to terminate their leases. Any one or more of these risks may cause us to incur unexpected development costs, which would negatively affect our results of operations. Our joint venture investments could be adversely affected by our lack of sole decision-making authority, our reliance on our joint venture partners’ financial condition, any disputes that may arise between us and our joint venture partners and our exposure to potential losses from the actions of our joint venture partners. As of December31, 2009, we had ownership interests in three joint ventures. Our investments in these joint ventures involve risks not customarily associated with wholly-owned properties, including the following: • we share decision-making authority with some of our joint venture partners regarding major decisions affecting the ownership or operation of the joint venture and the joint venture properties, such as the acquisition of properties, the sale of the properties or the making of additional capital contributions for the benefit of the properties, which may prevent us from taking actions that are opposed by those joint venture partners; • prior consent of our joint venture partners may be required for a sale or transfer to a third party of our interests in the joint venture, which restricts our ability to dispose of our interest in the joint venture; • our joint venture partners might become bankrupt or fail to fund their share of required capital contributions, which may delay construction or development of a joint venture property or increase our financial commitment to the joint venture; • our joint venture partners may have business interests or goals with respect to the joint venture properties that conflict with our business interests and goals, which could increase the likelihood of disputes regarding the ownership, management or disposition of such properties; • disputes may develop with our joint venture partners over decisions affecting the joint venture properties or the joint venture, which may result in litigation or arbitration that would increase our expenses and distract our officers and/or directors from focusing their time and effort on our business, and possibly disrupt the day-to-day operations of the property such as by delaying the implementation of important decisions until the conflict or dispute is resolved; • we may suffer losses as a result of the actions of our joint venture partners with respect to our joint venture investments;and • our joint venture partner may elect to sell or transfer its interests in the joint venture to a third party, which may subject us to a joint venture partner that is not acceptable to us. We may not pay dividends to our common stockholders. REIT provisions of the Internal Revenue Code generally require that we annually distribute to our stockholders at least 90% of all of our taxable income, exclusive of the application of any tax loss carry forwards that may be used to offset current period taxable income. These provisions restrict our ability to retain earnings and thereby generate capital from our operating activities. For any year that we do not generate taxable income, we are not required to declare and pay dividends to maintain our REIT status. We have not declared a common stock dividend since September30, 2008. 8 Table of Contents We may change our business policies in the future, which could adversely affect our financial condition or results of operations. Our major policies, including our policies with respect to investments, financing, growth, operations, debt capitalization and distributions, are determined by our board of directors. A change in these policies could adversely affect our financial condition or results of operations. Our board of directors may amend or revise these and other policies from time to time in the future, and no assurance can be given that additional amendments or revisions to these or other policies will not materially adversely affect our financial condition or results of operations. Variable rate debt is subject to interest rate risk. We have long-term debt that bears interest at a varying interest rate based on LIBOR. We may incur additional variable rate debt in the future. Increases in interest rates on variable rate debt would increase our interest expense, unless we make arrangements which hedge the risk of rising interest rates, which would adversely affect net income and cash available for payment of our debt obligations. Losses from catastrophes may exceed our insurance coverage. We carry comprehensive property and liability insurance on our properties, which we believe is of the type and amount customarily obtained on similar real property assets. We intend to obtain similar coverage for properties we acquire or develop in the future. However, some losses, generally of a catastrophic nature, such as losses from floods, hurricanes, or earthquakes, may be subject to coverage limitations. We exercise our discretion in determining amounts, coverage limits, and deductible provisions of insurance, to maintain appropriate insurance on our investments at a reasonable cost and on suitable terms. If we suffer a substantial loss, our insurance coverage may not be sufficient to pay the full current market value or current replacement value of our lost investment, as well as the anticipated future revenues from the property. Further, there are some types of losses, including some types of environmental losses that generally are not insured or are not economically insurable. Inflation, changes in building codes and ordinances, environmental considerations, and other factors also may reduce the feasibility of using insurance proceeds to replace a property after it has been damaged or destroyed. Loan repayments are unlikely in the current market environment. In the past, a source of liquidity for us was the voluntary repayment of loans. Because the commercial real estate asset-backed markets remain closed, and banks and life insurance companies have drastically curtailed new lending activity, real estate owners are having difficulty refinancing their assets at maturity. Borrowers have been unable to refinance loans at their maturity, the loans have gone into default and the liquidity that we would have otherwise received from such repayments has not been available. As a lender willing to invest in loans to borrowers who may not meet the credit standards of other financial institutions, the default rate on mortgage loans made by us could be higher than that of the real estate industry generally. As of December31, 2009 we had 5 loans in our portfolio from 2 separate borrowers that were placed on nonaccrual status.The aggregate balance of these loans was approximately $13.9 million of which our portion was approximately $11.2 million, and the remaining balance is held by private investors.These loans are the subject of pending foreclosure proceedings. The increase in our provision for loan losses has materially adversely affected our results of operations.The inability of borrowers to repay the loans owing to us has had and will continue to have a material adverse effect on our business and operations. We may suffer a loss if a borrower defaults on a loan and the underlying collateral is not sufficient to cover the loan amount. In the event of a default by a borrower on a non-recourse loan, we will only have recourse to the real estate-related assets collateralizing the loan. If the underlying collateral value is less than the loan amount, we will suffer a loss.We sometimes obtain individual or corporate guarantees from borrowers or their affiliates, which are not secured. In cases where guarantees are not fully or partially secured, we typically rely on financial covenants from borrowers and guarantors which are designed to require the borrower or guarantor to maintain certain levels of creditworthiness. Where we do not have recourse to specific collateral pledged to satisfy such guarantees or recourse loans, we will only have recourse as an unsecured creditor to the general assets of the borrower or guarantor, some or all of which may be pledged to satisfy other lenders. There can be no assurance that a borrower or guarantor will comply with its financial covenants, or that sufficient assets will be available to pay amounts owed to us under our loans and guarantees. As a result of these factors, we may suffer losses which could have a material adverse effect on our financial performance. 9 Table of Contents In the event of a borrower bankruptcy, we may not have full recourse to the assets of the borrower in order to satisfy our loan. In addition, certain of our loans are subordinate to other debt of the borrower. If a borrower defaults on our loan or on debt senior to our loan, or in the event of a borrower bankruptcy, our loan will be satisfied only after the senior debt receives payment. Where debt senior to our loan exists, the presence of intercreditor arrangements may limit our ability to amend our loan documents, assign our loans, accept prepayments, exercise our remedies (through "standstill" periods) and control decisions made in bankruptcy proceedings relating to borrowers. Bankruptcy and borrower litigation can significantly increase collection losses and the time needed for us to acquire title to the underlying collateral in the event of a default, during which time the collateral may decline in value, causing us to suffer losses. If the value of collateral underlying our loan declines or interest rates increase during the term of our loan, a borrower may not be able to obtain the necessary funds to repay our loan at maturity through refinancing. Decreasing collateral value and/or increasing interest rates may hinder a borrower's ability to refinance our loan because the underlying property cannot satisfy the debt service coverage requirements necessary to obtain new financing. If a borrower is unable to repay our loan at maturity, we could suffer a loss which may adversely impact our financial performance. We are subject to additional risks associated with participation interests. Some of our loans are participation interests or co-lender arrangements in which we share the rights, obligations and benefits of the loan with other lenders. We may need the consent of these parties to exercise our rights under such loans, including rights with respect to amendment of loan documentation, enforcement proceedings in the event of default and the institution of, and control over, foreclosure proceedings. Similarly, a majority of the participants may be able to take actions to which we object but to which we will be bound if our participation interest represents a minority interest. We may be adversely affected by this lack of full control. The subordinate mortgage loans and participation interests in mortgage loans we have invested in may be subject to risks relating to the structure and terms of the transactions, as well as subordination in bankruptcy, and there may not be sufficient funds or assets remaining to satisfy our investments, which may result in losses to us. We have focused on originating, structuring and acquiring senior and subordinate debt investments secured primarily by real property, including first lien mortgage loans, participations in first lien mortgage loans and second lien mortgage loans and participation interests in second lien mortgage loans. These investments may be subordinate to other debt on the property and are secured by subordinate rights to the commercial property. If a borrower defaults or declares bankruptcy, after senior obligations are met, there may not be sufficient funds or assets remaining to satisfy our subordinate interests. Because each transaction is privately negotiated, subordinate investments can vary in their structural characteristics and lender rights. Our rights to control the default or bankruptcy process following a default will vary from transaction to transaction. The subordinate investments that we originate and invest in may not give us the right to demand foreclosure as a subordinate real estate debt holder. Furthermore, the presence of intercreditor agreements may limit our ability to amend our loan documents, assign our loans, accept prepayments, exercise our remedies and control decisions made in bankruptcy proceedings relating to borrowers. Similarly, a majority of the participating lenders may be able to take actions to which we object but to which we will be bound. Certain transactions that we have originated and invested in could be particularly difficult, time consuming and costly to workout because of their complicated structure and the diverging interests of all the various classes of debt in the capital structure of a given asset. Loan loss reserves are particularly difficult to estimate in a turbulent economic environment. Our loan loss reserves are evaluated on a quarterly basis. Our determination of loan loss reserves requires us to make certain estimates and judgments, which are particularly difficult to determine during a recession where commercial real estate credit has been nearly shut off and commercial real estate transactions have dramatically decreased. Our estimates and judgments are based on a number of factors, including projected cash flows from the collateral securing our commercial real estate loans, loan structure, including the availability of reserves and recourse guarantees, likelihood of repayment in full at the maturity of a loan, potential for a refinancing market coming back to commercial real estate in the future and expected market discount rates for varying property types. If our estimates and judgments are not correct, our results of operations and financial condition could be severely impacted. Our assets may be subject to impairment charges which can adversely affect our financial results. We periodically evaluate long-lived assets to determine if there has been any impairment in their carrying values and record impairment losses if there are indicators of impairment. If it is determined that an impairment has occurred, the amount of the impairment charge is equal to the excess of the asset’s carrying value over its estimated fair value, which could have a material adverse effect on our financial results in the accounting period in which the adjustment is made. During 2009, we recorded$28.7 million in impairments of real estate investments, including equity in losses of unconsolidated real estate investments related to the decline in the value of real estate.If market conditions do not improve or if there is further market deterioration, it may impact the number of properties we can sell, the timing of the sales and/or the prices at which we can sell them in future periods. If we are unable to sell properties, we may incur additional impairment charges on properties previously impaired as well as on properties not currently impaired but for which indicators of impairment may exist, which would decrease the value of our assets as reflected on our balance sheet and adversely affect net income and stockholders’ equity. There can be no assurances of the amount or pace of future sales and closings, particularly given current market conditions. 10 Table of Contents We could incur significant costs related to environmental issues which could adversely affect our results of operations through increased compliance costs or our financial condition if we become subject to a significant liability. Under federal, state and local laws and regulations relating to the protection of the environment, a current or previous owner or operator of real property, and parties that generate or transport hazardous substances that are disposed of on real property, may be liable for the costs of investigating and remediating hazardous substances on or under or released from the property and for damages to natural resources. The federal Comprehensive Environmental Response, Compensation& Liability Act, and similar state laws, generally impose liability on a joint and several basis, regardless of whether the owner, operator or other responsible party knew of or was at fault for the release or presence of hazardous substances. In connection with the ownership or operation of our properties, we could be liable in the future for costs associated with investigation and remediation of hazardous substances released at or from such properties. The costs of any required remediation and related liability as to any property could be substantial under these laws and could exceed the value of the property and/or our assets. The presence of hazardous substances, or the failure to properly remediate those substances may result in our being liable for damages suffered by a third party for personal injury, property damage, cleanup costs, or otherwise and may adversely affect our ability to sell or rent a property or to borrow funds using the property as collateral. In addition, environmental laws may impose restrictions on the manner in which we use our properties or operate our business, and these restrictions may require expenditures for compliance. The restrictions themselves may change from time to time, and these changes may result in additional expenditures in order to achieve compliance. We cannot assure you that a material environmental claim or compliance obligation will not arise in the future. The costs of defending against any claims of liability, of remediating a contaminated property, or of complying with future environmental requirements could be substantial and affect our operating results. In addition, if a judgment is obtained against us or we otherwise become subject to a significant environmental liability, our financial condition may be adversely affected. If we fail to maintain effective internal control over financial reporting in accordance with Section404 of the Sarbanes-Oxley Act of 2002, our results of operations may be negatively affected. We are required to maintain effective internal control over financial reporting under the Sarbanes-Oxley Act of 2002 and related regulations. Any material weakness in our internal control over financial reporting that needs to be addressed may negatively affect our results of operations. In connection with its audit of our consolidated financial statements for the year ended December31, 2007, we, together with our independent registered public accounting firm identified deficiencies in our internal control over financial reporting that constituted “material weaknesses” as defined by standards established by the Public Company Accounting Oversight Board. The deficiencies related to our failure to design and implement controls related to the interpretation and implementation of certain accounting principles, primarily related to business combinations in connection with the sale of CM Capital and accounting for loan impairment in connection with a troubled debt restructuring.We have expanded our internal accounting staff to correct the material weakness identified; however, we cannot assure you that our internal control over financial reporting will not be subject to material weaknesses in the future. The geographic, borrower and property-type concentrations of our investments may increase our risk of loss. Our portfolio is primarily concentrated in the Southwestern United States. As of December 31, 2009, approximately 57% of the principal balance of our portfolio was invested throughout Nevada, California, and Arizona. We also have material concentrations in the property types that comprise our loan portfolio, specifically acquisition and development, construction and commercial property.We have material concentrations in the borrowers of the loans that comprise our loan portfolio. At December 31, 2009, the aggregate amount of our loans to ourfive largest borrowers was $16.7 million representing approximately 96.2% of our total investments in mortgage loans.All but $6.1 million of this amount was non-performing.The allowance for loan losses includes $6.0 million in allowances for these specific loans.Where we have any kind of concentration risk in our investments, furtheradverse developments in that area of concentration could further reducethe value of our investment and increase our losses. The property securing some of our investments may be subject to prior liens and if default on these superior encumbrances occurs, we may be required to pay installments due tothe superior encumbrances to protect our investment and we may not have the funds to make such payments. The property securing an investment may be subject to prior security interests or liens securing payment of other obligations which are or may become superior to our interest. If defaults occur on superior encumbrances, we may lose our security interest in the property through foreclosure of the superior encumbrances and we may, in order to preserve our secured interest, have to pay the periodic installments due to the superior encumbrance in order to prevent foreclosure of the superior encumbrance. In some cases, we have been and in the future, may again be required to pay a superior encumbrance in its entirety. We could be required to make additional cash outlays for an indefinite period of time, including payment of court costs and attorney fees and other expenses incidental to protection investments. These expenses have had and may continue to have an adverse effect on our operating cash flow. Due to our lack of liquidity, we may be unable to make such payments, which could cause us to lose our investments. 11 Table of Contents Insurance will not cover all potential losses on the underlying real properties and the absence thereof may impair our security and harm the value of our assets. We require that each of the borrowers under the mortgage loans that we acquire obtain comprehensive insurance covering the underlying real property, including liability, fire and extended coverage. There are certain types of losses, however, generally of a catastrophic nature, such as earthquakes, floods and hurricanes that may be uninsurable or not economically insurable. We do not require borrowers to obtain terrorism insurance. Inflation, changes in building codes and ordinances, environmental considerations, and other factors also might make it infeasible to use insurance proceeds to replace a property if it is damaged or destroyed. Under such circumstances, the insurance proceeds, if any, might not be adequate to restore the economic value of the underlying real property, which might impair our security and decrease the value of our assets. We depend on our key personnel, especially our Chairman of the Board, Chief Executive Officer, President and Chief Investment Officer, Todd Parriott, and the loss of any of our key personnel could severely and detrimentally affect our operations. We depend on the diligence, experience and skill of our officers and the people working on behalf of our Advisor for the selection, acquisition, structuring and monitoring of our mortgage loan and real estate investments and associated borrowings. In particular, we are dependent on Mr.Parriott to perform the Advisor's duties and if he is unable to do so, our results of operations will be negatively impacted. Mr. Parriott performs the duties of Chief Executive Officer of the Advisor and as our Chairman of the Board, Chief Executive Officer, President and Chief Investment Officer. Mr.Parriott founded us and our Advisor, and his continued service is critical to our overall operations and strategic direction. If Mr.Parriott is unable to perform our Advisor's duties, we may not be able to identify the same quantity or quality of investments. In addition, the relationships that Mr.Parriott and our other officers have developed with existing and prospective developers of residential and commercial real estate are critically important to our business. We have not entered into employment agreements with our senior officers. We do not currently employ personnel dedicated solely to our business, and our officers are free to engage in competitive activities in our industry. The loss of any key person could harm our business, financial condition, cash flow and results of operations. RISKS RELATED TO OUR ADVISOR Our results may suffer as a consequence of a conflict of interest arising out of our relationship with our Advisor. We pay our Advisor a first-tier management fee based on the amount of invested assets and a second-tier management fee based on our portfolio's performance. This arrangement may lead our Advisor to recommend riskier or more speculative investments regardless of their long-term performance in an effort to maximize its compensation. The first-tier management compensation fee we pay our Advisor is based on the amount of assets invested, which provides incentive for our Advisor to invest our assets quickly, and possibly in riskier investments regardless of their performance. In addition to its first-tier management fee, our Advisor earns a second-tier management fee for each fiscal quarter equal to a specified percentage of the amount by which our net income, before deducting incentive compensation, net operating losses and certain other items, exceeds a return based on the 10 year U.S. Treasury rate plus 1%. The percentage for this calculation is the weighted average of the following percentages based on our Average Invested Assets for the period: • 20% for the first $200 million of our Average Invested Assets; and • 10% of our Average Invested Assets in excess of $200 million. Pursuant to the formula for calculating our Advisor's second-tier management compensation, our Advisor shares in our profits but not in our losses. Consequently, as our Advisor evaluates different mortgage loans and other investments for our account, there is a risk that our Advisor will cause us to assume more risk than is prudent in an attempt to increase its second-tier management fee. Other key criteria related to determining appropriate investments and investment strategies, including the preservation of capital, might be under-weighted if our Advisor focuses exclusively or disproportionately on maximizing its income. The advisory agreement was not negotiated at arm's length and provides for substantial compensation to the Advisor. Our Advisor has significant influence over our affairs, and might cause us to engage in transactions that are not in our or our stockholders' best interests. In addition to managing us and having threeof its designees as members of our board, our Advisor provides advice on our operating policies and strategies. Our Advisor may also cause us to engage in future transactions with it and its affiliates. Accordingly, our Advisor has significant influence over our affairs, and may cause us to engage in transactions which are not in our best interest. 12 Table of Contents Our success will depend on the performance of our Advisor. Our ability to achieve our investment objectives and to pay distributions to our stockholders is dependent upon the performance of our Advisor in evaluating and managing our investments and our day-to-day operations. You will have no opportunity to evaluate the terms of transactions or other economic or financial data concerning our investments. You must rely entirely on the analytical and management abilities of our Advisor and the oversight of our board of directors. We may be obligated to pay our Advisor the second-tier management fee even if we incur a loss. Pursuant to the advisory agreement, our Advisor is entitled to receive the second-tier management fee for each fiscal quarter in an amount equal to a tiered percentage of the excess of our taxable income for that quarter (before deductingthe second-tier management fee, net operating losses and certain other items) above a threshold return for that quarter. The advisory agreement further provides that our taxable income for second-tier management fee purposes excludes net capital losses that we may incur in the fiscal quarter, even if such capital losses result in a net loss on our statement of operations for that quarter. Thus, we may be required to pay our Advisor the second-tier management fee for a fiscal quarter even if there is a decline in the value of our portfolio or we incur a net loss for that quarter. We cannot estimate with certainty the future aggregate fees and expense reimbursements that will be paid to our Advisor under the advisory agreement due to the time and manner in which our Advisor's second-tier management compensation and expense reimbursements are determined. Our Advisor is entitled to substantial fees pursuant to the advisory agreement. Our Advisor's first-tier management fee is calculated as a percentage of our Average Invested Assets. Our Advisor's second-tier management fee is calculated as a tiered percentage of our taxable income (before deducting certain items) in excess of a threshold amount of taxable income and is indeterminable in advance of a particular period. Since payments of first-tier management fee, second-tier management fee and expense reimbursements are determined at future dates based upon our then-applicable Average Invested Assets, results of operations and actual expenses incurred by our Advisor, such fees and expense reimbursements cannot be estimated with mathematical certainty. We can provide no assurance at this time as to the amount of any such first-tier management fee, second-tier management fee or expense reimbursements that may be payable to our Advisor in the future. Our Advisor may render services to other entities, which could reduce the amount of time and effort that our Advisor devotes to us. The advisory agreement does not restrict the right of our Advisor, any persons working on its behalf or any of its affiliates to carry on their respective businesses, including the rendering of advice to others regarding investments in mortgage loans that would meet our investment criteria.Our Advisor is also the advisor to CM Equity and in the future may take on other clients and be involved in related businesses.In addition, the advisory agreement does not specify a minimum time period that our Advisor and its personnel must devote to managing our investments. The ability of our Advisor to engage in these other business activities, and specifically to manage mortgages for third parties, could reduce the time and effort it spends managing our portfolio to the detriment of our investment returns. Our Advisor's liability is limited under the advisory agreement, and we have agreed to indemnify it against certain liabilities. Our Advisor has not assumed any responsibility to us other than to render the services described in the advisory agreement, and will not be responsible for any action of our board of directors in following or declining to follow our Advisor's advice or recommendations. Our Advisor and its directors, officers and employees will not be liable to us for acts performed by its officers, directors, or employees in accordance with and pursuant to the advisory agreement, except for acts constituting gross negligence, recklessness, willful misconduct or active fraud in connection with their duties under the advisory agreement. We indemnify our Advisor and its directors, officers and employees with respect to all expenses, losses, damages, liabilities, demands, charges and claims arising from acts of our Advisor not constituting gross negligence, recklessness, willful misconduct or active fraud. If our Advisor terminates the advisory agreement, we may not be able to find an adequate replacement Advisor. Our Advisor may terminate the advisory agreement without cause or elect not to renew the agreement, without penalty on 60 days prior written notice to us. If our Advisor terminates our agreement, we may not be able to find an adequate replacement Advisor, or our delay in retaining an adequate replacement Advisor may adversely affect our business operations. 13 Table of Contents RISKS RELATED TO LEGAL AND TAX REQUIREMENTS If we fail to qualify or are disqualified as a REIT, we will be subject to tax as a regular corporation and face substantial tax liability. Qualification as a REIT involves the application of highly technical and complex Internal Revenue Code provisions for which only a limited number of judicial or administrative interpretations exist. Accordingly, it is not certain we will be able to remain qualified as a REIT for U.S. federal income tax purposes. Even a technical or inadvertent mistake could jeopardize our REIT status. Furthermore, Congress or the IRS might change tax laws or regulations and the courts might issue new rulings, in each case potentially having retroactive effect that could make it more difficult or impossible for us to qualify as a REIT. If we fail to qualify as a REIT in any tax year, then: • we would be taxed as a regular domestic corporation, which, among other things, means that we would be unable to deduct distributions to stockholders in computing taxable income and we would be subject to U.S. federal income tax on our taxable income at regular corporate rates; • any resulting tax liability could be substantial, would reduce the amount of cash available for distribution to stockholders, and could force us to liquidate assets at inopportune times, causing lower income or higher losses than would result if these assets were not liquidated; and • unless we were entitled to relief under applicable statutory provisions, we would be disqualified from treatment as a REIT for the subsequent four taxable years following the year during which we lost our qualification and, thus, our cash available for distribution to our stockholders would be reduced for each of the years during which we did not qualify as a REIT. Even if we remain qualified as a REIT, we might face other tax liabilities that reduce our cash flow. Further, we might be subject to federal, state and local taxes on our income and property. Any of these taxes would decrease cash available for distribution to our stockholders. Complying with REIT requirements may force us to liquidate otherwise attractive investments. In order to continue to qualify as a REIT, we must ensure that at the end of each calendar quarter at least 75% of the value of our assets consists of cash, cash items, government securities and qualified REIT real estate assets. The remainder of our investment in securities generally cannot include more than 10% of the outstanding voting securities of any one issuer (other than a taxable REIT subsidiary) or more than 10% of the total vote or value of the outstanding securities of any one issuer (other than a taxable REIT subsidiary). In addition, generally, no more than 5% of the value of our assets can consist of the securities of any one issuer (other than a taxable REIT subsidiary). In the case of taxable REIT subsidiaries, no more than 25% of the value of our assets can consist of securities of one or more taxable REIT subsidiaries. If we fail to comply with these requirements, we must dispose of a portion of our assets within 30 days after the end of the calendar quarter in order to avoid losing our REIT status and suffering adverse tax consequences. Failure to maintain an exemption from the Investment Company Act would harm our results of operations. We intend to conduct our business so as not to become regulated as an investment company under the Investment Company Act of 1940, as amended. The Investment Company Act exempts entities that are primarily engaged in the business of purchasing or otherwise acquiring mortgages and other liens on, and interests in, real estate. Under the current interpretation of the SEC staff, in order to qualify for this exemption, we must maintain at least 55% of our assets directly in these qualifying real estate interests. If we fail to qualify for this exemption, our ability to use leverage would be substantially reduced and we would be unable to conduct our business as described in this report. We may be harmed by changes in various laws and regulations. Changes in the laws or regulations governing our Advisor or its affiliates may impair our Advisor's or its affiliates' ability to perform services in accordance with the advisory agreement. Our business may be harmed by changes to the laws and regulations affecting our Advisor or us, including changes to securities laws and changes to the Internal Revenue Code applicable to the taxation of REITs. New legislation may be enacted into law or new interpretations, rulings or regulations could be adopted, any of which could harm us, our Advisor and our stockholders, potentially with retroactive effect. 14 Table of Contents Legislation was enacted that reduces the maximum tax rate of non-corporate taxpayers for capital gains (for taxable years ending on or after May 6, 2003 and on or before December 31, 2010) and for dividends (for taxable years beginning after December31, 2002 and on or before December 31, 2010) to 15%. Generally, dividends paid by REITs are not eligible for the new 15% U.S. federal income tax rate, with certain exceptions. Although this legislation does not adversely affect the taxation of REITs or dividends paid by REITs, the more favorable treatment of regular corporate dividends could cause investors who are individuals to consider stocks of other corporations that pay dividends as more attractive relative to stocks of REITs. It is not possible to predict whether this change in perceived relative value will occur, or what the effect will be on the market price of our common stock. ITEM2. PROPERTIES We own an office building in Henderson, Nevada, which serves as our corporate headquarters. The building is approximately 40,000 square feet, and as of December 31, 2009, the building was 88% occupied. Currently, the building is 100% leased; approximately 25,000 square feet of office space is leased to related parties and approximately 15,000 square feet is leased to unrelated third parties under operating leases that are cancelable on thirty days written notice by either party. In addition, we own the land and building of an operating business that we foreclosed on in April 2009.We originally classified the real estate property (the land and building), and related assets and liabilities as assets and liabilities held for sale, but in November 2009,we entered into an agreement with an unrelated third party to lease the 10,000 square feet of facilities, at which time we also ceased the operations ofthe business.Under the lease agreement, the lessee assumed the operations of the business, including the responsibility to fund all operating costs of the business.We have maintained ownership of the real property and have classified it as building and land on our consolidated balance sheet, and depreciate it over its estimated useful life. ITEM 3.LEGAL PROCEEDINGS InSeptember 2009, because of our prior ownership of CM Capital, we werenamed in a lawsuit brought by an individual arising fromsuch individual'sinvestment in certain promissory notes in the aggregate amount of $100,000. Named as defendants in the lawsuit are the following: Todd Parriott, Chief Executive Officer,CMSecurities, LLC, CM Capital Services, LLC (formerly known as Consolidated Mortgage, LLC),Benjamin Williams and Strategic Financial Companies, LLC. Plaintiffalleges, among other things,that in recommending that the plaintiffinvest insuchpromissory notes, CM Capital Services and CM Securities, their agents, principals and employees, and Benjamin Williams made untrue statements of a material fact to the plaintiff and omitted to state materialfacts to the plaintiff.Plaintiff seeks, amongother things,monetary damages,interest,costs and attorneys' fees.We believe that the claims asserted in the lawsuit are without merit.We also deny all other allegations of wrongdoing and intend to vigorously defend the lawsuit. We are named in a lawsuit brought by a current shareholder and its affiliates arising from a transaction whereby Desert Capital TRS, Inc. acquired all of the units in CM Capital in exchange for cash and shares ofour stock. Named as defendants in the lawsuit, in addition to us, are the following: Todd Parriott, our Chief Executive Officer, Phillip Parriott, CM Securities, LLC, Burton, Desert Capital TRS, Inc., ARJ Management Inc., CM Land LLC, and CM Capital. Plaintiffsallege, among other things, the existence of an oral agreement pursuant to whichthey are allegedly entitled to receive a portion of the management fee paid byus to Burton. Plaintiffs also allege, among other things, that CM Capital made certainoverpayments to management beforethe formation ofDesert Capital REITandundisclosed paymentsin connection with the formation of Desert Capital REIT and various other entities.Plaintiffs seek, amongother things, damages, prejudgment interest, attorneys' fees, and punitive damages.We believe that the claims asserted in the lawsuit are without merit. We deny the existence of any oral agreement andbelieve that we have fully performed all of their obligations which were memorialized in the Unit Purchase Agreement concerning CM Capital.We also deny all other allegations of wrongdoing. We intend to vigorously defend the lawsuit. ITEM 4. RESERVED 15 Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. There is no established public trading market for our common stock. As of March 23, 2010, the approximate number of record holders of our common stock was 3,885.Our Board of Directors declared monthly dividends on the last day of each month, payable to stockholders of record at the close of business on the last day ofthe subsequentmonth. The table below lists the declaration dates and per share amounts. On October 31, 2008, we announced the suspension of our monthly dividend, effective immediately and did not pay any dividends in 2009.Set forth in the table below is information regarding the dividends wepaid per share during 2008 and 2007. Declaration Date Distribution Date January 31 February 15 $ $ February 29 and February 28 respectively March 14 and March 15, respectively March 31 April 15 and April 14, respectively April 30 May 15 May 31 June 13 and June 15, respectively June 30 July 15 and July 13, respectively July 31 August 15 August 30 and August 31, respectively September 15 and September 14, respectively September 30 October 15 October 31 November 15 - November 30 December 14 - December 31 January 15 - Total $ $ EQUITY COMPENSATION PLAN INFORMATION We have reserved 1,000,000 shares of common stock for issuance under our 2004 Stock Incentive Plan. The plan was approved by our stockholders in 2004 before we commenced with our initial public offering. We have issued a total of 124,000 shares of restricted stock under this plan, all shares of which have been issued to our directors and certain executive officers. All issued shares are fully vested as of December 31, 2009. 16 Table of Contents ITEM 6. SELECTED FINANCIAL DATA The following selected financial data is derived from our consolidated financial statements. The following data should be read in conjunction with "Management's Discussion and Analysis of Financial Condition and Results of Operations," “Risk Factors” and our audited consolidated financial statements and notes thereto included elsewhere in this report. Year Ended December 31, (in thousands, except per share amounts) Interest income $ Non-interest income Total revenue Interest expense Non-interest expense Provision for loan losses 56 Income tax expense (benefit) ) ) Total expense (Loss) income attributable to noncontrolling interest ) - - - Loss from discontinued operations ) - Net (loss) income attributable to common stockholders $ ) $ ) $ ) $ $ Net (loss) income per share-basic and diluted from continuing operations $ ) $ ) $ ) $ $ Loss per share from discontinued operations ) - Net (loss) income per share available to common stockholders $ ) $ ) $ ) $ $ Total assets $ Total liabilities Noncontrolling interests - Equity available to common stockholders Total stockholders' equity Dividends declared per share $ - $ 17 Table of Contents ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion of our financial condition and results of operations should be read in conjunction with the financial statements and notes to those statements included elsewhere in this document. This discussion may contain certain forward-looking statements. Forward-looking statements are those that are not historical in nature. They can often be identified by their inclusion of words such as “will,” “anticipate,” “estimate,” “should,” “expect,” “believe,” “intend” and similar expressions. Any projection of revenues, earnings or losses, capital expenditures, distributions, capital structure or other financial terms is a forward-looking statement. Our forward-looking statements are based upon our management’s beliefs, assumptions and expectations of our future operations and economic performance, taking into account the information currently available to us. Forward-looking statements involve risks and uncertainties, some of which are not currently known to us, that might cause our actual results, performance or financial condition to be materially different from the expectations of future results, performance or financial condition we express or imply in any forward-looking statements. Some of the important factors that could cause our actual results, performance or financial condition to differ materially from expectations are: ● economic conditions impacting the real estate market and credit markets; ● changes in interest rates; ● our ability to sell assets; ● our continued inability to obtain liquidity; ● additional impairments on our assets; ● our inability to restructure our obligations under our junior subordinated notes; and ● although we believe our proposed method of operations will be in conformity with the requirements for qualification as a REIT, we cannot assure you that we will qualify as a REIT or, if so qualified, will continue to qualify as a REIT. Our failure to qualify or remain qualified as a REIT could have material adverse effect on our performance and your investment. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In light of these risks, uncertainties and assumptions, the events described by our forward-looking statements might not occur. We qualify any and all of our forward-looking statements by these cautionary factors. For a more detailed description of the risks affecting our financial condition and results of operations, see “Risk Factors” in Item 1A of this Form 10-K. Business We are a Maryland corporation formed in December 2003 as a real estate investment trust (“REIT”). When we first began conducting business, we specialized in the financing of real estate projects by providing short-term mortgage loans to homebuilders and commercial developers in markets where we believed we possessed requisite skills and market knowledge, which was primarily in the western United States. We historically invested in 12 to 18 month, first and second lien mortgage loans, consisting of acquisition and development, construction, and commercial property loans to both local and national developers and homebuilders. Previously, we derived our revenues primarily from interest payments received from mortgage investments funded with our equity capital and borrowed funds. Currently, we rely primarilyon sales of our real estate assets and to a lesser degree on interest income from our performing loans and rental income from our tenants,to provide the cash flow necessary to operate our business. Our operating results are affected primarily by: (i) real estate and credit market volatility, (ii)our level of non-performing assets, foreclosures and related loan losses and impairments, (iii) the amount of capital we are able to raise through asset sales to operate our business and preserve our assets and capital, and (iv) our ability to execute effective resolution strategies on our foreclosed properties. Our consolidated financial statements have been prepared on the basis that we will continue as a going concern, which contemplates the realization and satisfaction of liabilities and commitments in the normal course of business.Over the past two years we have experienced substantial losses including a net loss of $53.0 million, or $3.15 per share for 2009.Our interest income decreased by $5.3 million, or 92.3%, to $449,000 for the year ended December 31, 2009 from $5.8 million for the year ended December 31, 2008.These financial results have had a materially adverse impact on our financial condition and raise substantial doubt as to our ability to continue as a going concern.Our financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or to amounts and classification of liabilities that may be necessary should we be unable to continue as a going concern. 18 Table of Contents As the size of our non-income producing real estate portfolio continues to increase due to continued foreclosure activity, our costs related to real estate ownership also increase.These costs include servicing and property management fees payable to CM Capital, property taxes, legal fees, maintenance costs and resolutions costs.Because our portfolio of performing loans has shrunk to $6.1 million, our recurring cash flow is not sufficient to cover our general operating costs, including real estate carrying costs.We believe that a minimum of between $6.5 million and $7.0 millionin working capital will be needed in order to fund the Company’s planned operations through December 31, 2010.We plan to sell certain of our real estate assets to provide funding for our operations but selling assets at acceptable prices in the current real estate market continues to be very difficult.Our future viability is dependent on our ability to execute portfolio resolution strategies that will offer operating liquidity, including potentially being required to sell assets at unfavorable prices.If we fail to execute these plans successfully or otherwise address our liquidity shortfall, we would not have adequate liquidity to fund our operations andwould not be able to continue as a going concern. Recent Developments and Trends Current Economic Environment We are operating in a challenging and uncertain economic environment, including generally uncertain national conditions and local conditions in our markets. The capital and credit markets have been experiencing volatility and disruption for more than 24 months. Concerns about the capital adequacy of financial services companies, disruptions in global credit markets and continued pricing declines in the U.S. housing market have led to further disruptions in the financial markets and have exacerbated the longevity and severity of the credit crisis. In addition, the current level of low economic growth on a national scale, the possible occurrence of another national recession, and further deterioration in local economic conditions in our markets lead to substantial doubt as to our ability to continue as a going concern.We are particularly exposed to downturns in the U.S. housing market. The disruption in these markets directly impacts our business because our investment portfolio initially consisted primarily of investments in mortgage debt. Our business was built on investing in acquisition and development, construction, and commercial property loans with terms of 12 to 18 months. Dramatic declines in the housing market over the past two years, with falling home prices and increasing foreclosures, unemployment and under-employment, have negatively impacted the credit performance of mortgage loans and have resulted in significant write-downs of asset values. Reflecting concern about the stability of the financial markets and the strength of counterparties, many lenders and institutional investors have reduced or ceased providing funding to our borrowers. In addition, land developers have been forced to liquidate land inventory at prices significantly below the original purchase price in order to obtain cash needed for working capital purposes. This situation negatively impacts us in two ways.First, developers have sought other means of survival, including defaulting on their debt obligations. Second,developers are selling property at low prices, negatively impacting the value of surrounding properties, including properties in which we have an interest. As real estate values have continued to decline, many of our borrowers have declared bankruptcy or have ceased operations. As a result of this confluence of events,all but oneof our borrowers have defaulted on their obligations to us, which in turn has resulted in a substantial increase in our non-performing loans.If the loan has been guaranteed we look to the guarantee for repayment.This market turmoil and tightening of credit have led to an increased level of commercial and consumer delinquencies, lack of consumer confidence, increased market volatility and widespread reduction of business activity generally. We do not expect that the difficult conditions in the financial markets are likely to improve in the near future. Given the systemic collapse of the real estate and financial markets, our guarantors have likely guaranteed other projects as well that are also in default, and thus are unlikely to have any assets with which to repay amounts owed to us. We have been generally unsuccessful at workout solutions on our non-performing loans, specifically workout solutions with the original borrowers, and have had to foreclose and take ownership of the properties underlying the non-performing loans. During 2009, we foreclosed on properties securing 26 mortgage loans with an aggregate original principal amount of $70.2million. These loans were impaired prior to foreclosure, so that the amount recorded on our balance sheet as real estate owned or real estate investments as a result of these foreclosures was $47.0 million. Of our remaining mortgage investments, all but $5.0 million with aggregate original balances of $6.1 million were non-performing at December 31, 2009.As of the date of this filing, we have foreclosed on $2.9 million of the aggregate original balances of $11.2 million in non-performing loans at December 31, 2009. 19 Table of Contents Upon foreclosure of a property, we make a determination based on the facts specific to that property as to how to proceed.While there may be other alternatives, we generally employ one of the following strategies to seek ultimate resolution of our investment: • Sale of the ForeclosedCollateral – If we determine through a thorough review process that it is advantageous to sell the property that previously secured a non-performing loan at a loss rather than to continue to hold the property and incur additional costs related to property ownership, we may sell the property for cash or finance the sale with a qualified buyer.During 2009, we sold foreclosed properties with a carrying value of $2.5 million for total net proceeds to us of $2.4 million. • Joint Venture –We may contribute real estate assets to an operating joint venture, structured as a limited liability company (“LLC”) with other private investors in a loan or with a new investor to provide additional financing and development expertise to complete the project.Once the project is completed and sold, we will distribute the sales proceeds according to the LLC agreement. This strategy may significantly reduce our ownership in the property.During 2008, we formed three joint ventures, each with the same partner, and contributed real estate with a carrying balance of $6.7 million into the joint ventures.During 2009, we sold 10 homes within one of our joint venture projects for net cash proceeds to us of $475,000. • Hold the Property – If we are unable to implement any of the strategies discussed above, or if we determine that it may be advantageous to hold the property based upon local real estate market conditions, we will hold the property for an undetermined period of time. This is a temporary strategy, which at the appropriate time will be replaced with one of the other options. It was not our original intent to become property owners, although in certain instances, holding the property is the best strategy while we work towards developing an exit strategy. The increase in non-performing loans and foreclosures has negatively impacted our operating results by both virtually eliminating our interest income and increasing our provision for loan losses and impairments.Moreover, because substantially all of the property constituting our real estate owned and investments in real estate previously secured acquisition and development or construction loans, such property does not generate any operating income.However, each of these property interests has substantial costs associated with the foreclosure and continued ownership of the interest in the form of legal costs and expenses, servicing and property management fees and property taxes.Accordingly, we have been adversely affected by reduced income and increased loan losses, as well as increased costs associated with non-income producing properties.As a result of our lack of operating income, in an effort to preserve and maintain our interest in these properties, debt has been placed on these properties to help cover these costs.As we continue to incur servicing and property management fees and other expenses related to the ownership of non-income producing properties, we may incur additional debt to fund such expenses. Due to the credit market disruption discussed above and our lack of income and capital, we do not have and it is unlikely that we will have capital available for investment.Unless we generate sufficient proceeds through the resolution of our non-performing loans and sale of real estate, we do not expect to have cash available for new investments that will generate cash flows to us. Management expects that the current state of the real estate and credit markets will continue to have an adverse effect on our operations.Despite the difficult market, our Advisor and servicer resolved a number of the defaulted loans, real estate owned properties and investments in real estate during 2009.We sold $405,000 of the property securing loans for cash proceeds of $355,000 and $2.8 million of real estate owned and real estate investments for cash proceeds of $2.9 million, including the sales of homes within our joint venture.Our Advisor and asset manager will continue to dedicate their efforts toward further resolutions. Overview of Financial Results The 2009 results reflect continued pressure from an uncertain economy and the struggling residential and commercial markets.For 2009, our net loss was $53.0 million, or $3.15 loss per share.This net loss was primarily a result of $11.1 million in provision for loan losses, $28.7 million in impairments of real estate investments, including losses in equity investments, $1.6 impairment on a building that we acquired through a foreclosure in April 2009, a $1.8 million loss on discontinued operations, and an increase in valuation to $3.4 million of a loan guaranty. Although our balance of non-performing loans was unchanged from December 31, 2008 to December 31, 2009, we continued to foreclose on the properties underlying the non-performing loans during 2009. The average original balance of performing loans during 2008 was $106.4 million and decreased to $6.2 million during 2009, resulting in a significant loss of interest income for the year and substantial increase in costs. 20 Table of Contents As a result of the increase in non-performing loans and the declining value of our real estate investments during 2008, we were unable to comply with the tangible net worth covenant related to our $30.9 million in junior subordinated notes causing an event of default to occur.In July 2009, the Trustee and the holders of the trust preferred securities related to the junior subordinated notes notified us that as a result of the occurrence of such event of default, the principal amount of our obligations under the junior subordinated notes, together with any and all other amounts payable thereunder had been accelerated and declared to be immediately due and payable.The notice further stated that the holders of the trust preferred securities, may at their option, pursue all available rights and remedies.Prior to the acceleration of the obligations, no default in the payment of principal or interest had occurred under the junior subordinated notes. Since July 2009, we have been negotiating with the holders of the trust preferred securities to obtain relief from complying with certain financial covenants contained in the junior subordinated indenture, among other things, and to reinstate the debt under our junior subordinated notes.Subsequent to December 31, 2009, we have entered into a standstill agreement with the holders of the trust preferred securities pursuant to which such holders have agreed not to exercise any rights or remedies against us to enforce or collect the debt in exchange for (i) payment of the interest payment due October 31, 2009 in the amount of $344,000 within one business day following our receipt of the executed standstill agreement, which we paid on March 9, 2010, (ii) payment ofthe interest payment due January 31, 2010 in the amount of $328,000 on or before March 31, 2010, and (iii)continued payment of the quarterly interest payments due under the junior subordinated notes in accordance with the terms of the junior subordinated indenture.To the extent that we are not able to comply with the terms of the standstill agreement, the holders of the trust preferred securities could exercise their rights and remedies against us to collect the debt, which would have a material and adverse effect on our financial condition and could potentially cause us to seek relief through a filing under the U.S. Bankruptcy Code. As the size of our real estate portfolio continues to increase due to continued foreclosure activity, our costs related to real estate ownership also increase. These costs include servicing and property management fees payable to CM Capital, property taxes, legal fees, maintenance costs and resolutions costs.Because our portfolio of performing loans has shrunk to $6.1 million, our recurring cash flow is not sufficient to cover our general operating costs, including real estate carrying costs.As a result, we determined that is was in the best interest of our company to leverage a small portion of our real estate assets in order to raise necessary operating capital. During 2009, we entered into $4.2 million of debt, which was placed by CM Capital with individual trust deed investors. The cash proceeds from this debt were prepaid to CM Capital to cover specific costs related to carrying and resolving our real estate portfolio, as well as 12 to 24 months of interest payments on the debt. In addition, we placed $4.0 million of debt on the property of 3MO, LLC, a gentleman’s club, which is being leased to a third party as of December 31, 2009.Subsequent to December 31, 2009, we increased this debt to $5.0 million. We continue to closely monitor and manage our liquidity position, understanding that this is of critical importance in the current economic environment.With the addition of this debt, our ratio of debt to total assets increased to 55.0% at December 31, 2009, an increase from 32.8% at December 31, 2008. While our entire portfolio of real estate investments continues to be negatively impacted by market forces, we continue to take important steps to address our portfolio issues and manage our cash position. The summary of our actions during 2009 is as follows: ● Foreclosed on the underlying real estate securing loans with an original balance of $70.2 million, including our foreclosure of the property resulting in the acquisition of a gentlemen’s club, our single largest asset within our portfolio which is classified as land and building on our balance sheet; ● Placed $8.2 million of debt on specific assets to generate cash to be used for servicing and property management fees, real estate carrying and resolution costs and general operating expenses; ● Sold real estate for cash proceeds of $3.3 million; and ● Paid off our note payable to a bank. Although the real estate and credit market disruptions continue to challenge us, we will continue to explore portfolio resolution strategies that will offeroperating liquidity. We will also explore additional investment and business opportunities as they arise and as cash becomes available; however, due to the current credit market disruption and our lack of income and capital, we do not have and it is unlikely that we will have capital available for investment.Unless we generate sufficient proceeds through the resolution of our non-performing loans and sale of real estate, we do not expect to have cash available for new investments that will generate cash flows to us. We expect that the current state of the real estate and credit markets will continue to have an adverse effect on our operations throughout 2010. 21 Table of Contents Results of Operations - Year ended December 31, 2009 compared to the year ended December 31, 2008 Revenues: Interest income generated on our mortgage investments decreased by $5.3 million, or 92.3%, to $449,000 for the year ended December 31, 2009 from $5.8 million for the year ended December 31, 2008. This decrease was due to a 94.2% decrease in the average balance of the performing loans in our portfolio from $106.4 million for the year ended December 31, 2008 to $6.2 million for the year ended December 31, 2009. The increased balance of non-performing loans lowered the average yield on the entire portfolio to 0.08% for the year ended December 31, 2009 from 5.4% for the year ended December 31, 2008. Other interest income, including interest income on our related party note receivable from CM Capital and income earned on loans held for sale, decreased by $680,000, or 42.9%, to $906,000 for the year ended December 31, 2009 from $1.6 million for the year ended December 31, 2008.Approximately $254,000 of this decrease was due to the modification of the related party note receivable due from CM Capital.The annual interest rate was reduced in late 2008 from 9% to 6%.In addition, we earned $381,000 in interest on loans held for sale during the year ended December 31, 2008 and none during the year ended December 31, 2009 because we did not hold any loans for sale in 2009. Expenses: Interest expense consists of interest on our notes payable, mortgage debt, bank note, and junior subordinated notes payable. Interest expense decreased $517,000 or 16.5%, to $2.6 million for the year ended December 31, 2009 from $3.1 million for the year ended December 31, 2008.This decrease was a result of a decrease in the average interest rate on our variable rate debt, which includes our junior subordinated debt and mortgages, to 5.2% during the year ended December 31, 2009 from 7.5% during the year ended December 31, 2008. This decrease was offset by an increase in our interest expense on our fixed rate notes totaling $382,000 for the year ended December 31, 2009.The average interest rate on our fixed rate debt was 11.2% which includes interest of $299,000 on our $4.2 million notes payable and $83,000 on our $4.0 million note payable originated from our operating business, 3MO, LLC. Interest expense also included payments on a loan we have guaranteed.To potentially limit our liability on the guarantee, we paid $176,000 of interest to the lender, during the twelve months ended December 31, 2009 to keep the note current. Non-interest expense, including other expenses, provision for loan losses,impairment on a building, impairments on real estate owned and real estate investments, and equity in losses of unconsolidated investments in real estate increased $10.7 million or 25.0%, to $53.7 million for the year ended December 31, 2009 from $43.0 million for the year ended December 31, 2008. The increases in non-interest expense were due to an increase of $4.1 million on impairments of all of our real estate assetsto $41.4 million, including impairment on a building, up 11.0%from the prior year of $37.3 million.The increases in the impairments and equity in losses of our investments in real estate and real estate assets were due to a further decline in real estate values, specifically commercial real estate, causing the value of these assets to decline.In addition, non-interest expense increased due to an increase in management and servicing fees of $1.2 million for the year ended December 31, 2009, or 61.3% from $2.0 million for the year ended December 31, 2008. This increase was a direct result of the accrual of an annual asset management fee payable to CM Capital, our related party servicer, pursuant to the agreement entered into for the management of our foreclosed properties.We incur CM Capital servicing fees as follows: a real estate owned processing fee upon the date of foreclosure in an amount not to exceed 5% of the outstanding loan balance on the date of default, of which 1% is due and payable upon the transfer of title and the remainder is due upon the sale or other disposition of the property, plus a yearly servicing fee of either 1% of the original loan balance if the workout strategy is considered simple or 2% of the original loan balance if the workout strategy is considered complex, calculated from the date of foreclosure.Property taxes also increased by $1.3 million to $1.6 million for the year ended December 31, 2009 from $273,000 for the same period in 2008.This is due to an increase in our real estate owned and investments in real estate during 2009. Also included in non-interest expense isthe valuation of our guaranteefor the payment of the first lien loan to Warm Jones, LLC. We have determined that our potential liability related to the guarantee is approximately $3.4 million as of December 31, 2009.The increase in our estimated liability under the guaranty isdue to the default by Warm Jones, LLC on its payments to the first lien lender, combined with a continued decrease in value of the property. In addition, other expenses increased by $851,000 or 95.3%, to $1.7 million for the year ended December 31, 2009 from $893,000 from the year ended December 31, 2008.This increase was primarily due to the increase in expenses related to owning real estate. Real estate owned expense for the year ended December 31, 2009 was $651,000 and primarily included foreclosure costs, such as legal fees associated with ownership issues on certain of the properties.There were no real estate owned expenses in 2008. Loss from discontinued operations for the year ended December 31, 2009 of $1.8 million represents our loss on the operation of the business that we foreclosed on in April 2009 and was classified as held for sale until November 2009.In November 2009, we entered into an agreement with a third party to lease the facilities, thus ceasing our operation of the business.Under the lease agreement, the lessee assumed the operations of the business, including the responsibility to fund all operating costs of the business.We have maintained ownership of the real property and it is classifiedas building and land on our consolidated balance sheet.As a result, we reclassified a $1.6 million impairment, which was reported in discontinued operations at September 30, 2009, to continuing operations on the statement of operations for the year ended December 31, 2009. 22 Table of Contents During 2009 we consolidated $5.8 million of noncontrolling interests in real estate.Net loss attributable to noncontrolling interest of $2.5 millionwas due to the impairments relating to the decrease in the value of the properties. Prior to the year ended December 31, 2009, we did not havenoncontrolling interests. In accordance with the Statement of Policy Regarding Real Estate Investment Trusts adopted by the NASAA membership on May 7, 2007, if total operating expenses exceed 2% of average invested assets or 25% of net income, whichever is greater, disclosure of such fact shall be made to the stockholders.Total operating expenses are defined as the aggregate expenses of every character paid or incurred by us as determined under GAAP, including advisor fees, but excluding: organization and operating expenses; interest payments; taxes; non-cash expenditures such as depreciation, amortization and bad debt reserves; incentive fees; and acquisition fees and expenses.For the year ended December 31, 2009, total operating expenses were 2.67% of average invested assets.The independent committee of our board of directors reviewed the expenses and determined that the expenses were reasonable and justified based on the nature of the expenses relative to the value of our average invested assets. Results of Operations - Year ended December 31, 2008 compared to the year ended December 31, 2007 Revenues: Interest income is generated on our mortgage investments and our related party note receivable from CM Capital. Interest income decreased by $12.9 million, or 63.6%, to $7.4 million in 2008 from $20.3 million in 2007. This decrease was due to a 31.0% decrease in the average balance of the loan portfolio from $154.3 million for 2007 to $106.4 million in 2008.Our interest income was also negatively impacted by the significant increase in non-performing loans. The increased balance of non-performing loans lowered the average yield on the portfolio to 5.4% in 2008 from 12.2% in 2007. Non-interest income decreased $11.2 million, or 90.8% from 2007, primarily due to the sale of CM Capital in November 2007.The sale resulted in a gain of $3.4 million in 2007. In addition, the fees generated by CM Capital related to the origination and servicing of loans in 2007 of $7.9 million were not generated during 2008 due to the sale. Expenses: Interest expense consists of interest on our mortgage loans, credit facility, and junior subordinated notes payable. Interest expense decreased 22.2%, to $3.1 million in 2008 from $4.0 million in 2007.This decrease was a result of a decrease in the average interest rate on our variable rate debt to 7.5% from 9.5% in 2007. Non-interest expense increased $4.0 million or 26.4%, to $19.4 million in 2008 from $15.3 million in 2007. The primary increase in non-interest expense was due to the impairment of real estate owned of $13.7 million, resulting in an increase of $9.9 million from $3.8 million at December 31, 2007.The increase in the impairment was due to a substantial decline in the real estate and credit markets, causing the value of our real estate to decline.The increase in the impairment of real estate owned was offset by a decrease in the management fees to our Advisor which was a result of a decrease in average invested assets, and a decrease of $1.9 million for compensation expense which was the result of the sale of CM Capital in 2007. Taxable Income Our income (loss) calculated for tax purposes differs from income (loss) calculated in accordance with GAAP primarily because of the provision for loan losses and the impairment of real estate recorded for GAAP purposes, which differs from items recorded for tax purposes.In addition, the financial statements of the REIT and its taxable REIT subsidiaries are consolidated for GAAP purposes while they are not consolidated for tax purposes. The distinction between taxable income and GAAP income is important to our stockholders because distributions are declared on the basis of REIT taxable income. While we generallywill not be required to pay income taxes on our REIT taxable income as long as we satisfy the REIT provisions ofthe Internal Revenue Code, each year we will be required to complete a U.S. federal income tax return wherein taxable income is calculated. This taxable income level will determine the minimum level of distribution we must pay to our stockholders. There are limitations associated with REIT taxableincome. For example, this measure does not reflect net capital losses during the period and, thus, by itself is an incomplete measure of our financial performance over any period. As a result, our REIT taxableincome should be considered in addition to, and not as a substitute for, our GAAP-based net income as a measure of our financial performance. The following table represents a reconciliation of our GAAP income to our estimated REIT taxable income (dollars in thousands): Years Ended December 31, GAAP net loss $ $ $ Adjustments to GAAP net loss: Noncontrolling interest - - Provision for loan losses Impairment of real estate Equity in loss of real estate investments - - Actual losses on real estate and loans Net adjustment for TRS income Estimated REIT taxable income (loss) $ $ $ 23 Table of Contents Liquidity and Capital Resources Our primary sources of funds for liquidity have historically consisted of net interest income from mortgage loans, proceeds from repayment of mortgage loans and proceeds from the sale of our common stock. With the significant deterioration in the performance of our loan portfolio, and the substantial increase in real estate owned and real estate investments due to foreclosures, our sources of funds from normal portfolio operations have been virtually eliminated. In addition, due to the general collapse of the real estate market beginning in late 2007, and the impact of declining real estate values on our mortgage investments, our Board of Directors determined that it was in the best long-term interest of our company and its stockholders to suspend the sale of our common stock as of February 22, 2008. Because of our lack of cash flow, we are closely monitoring and managing our liquidity position, understanding that this is of critical importance in the current economic environment.Our primary sources of liquidity are now comprised of proceeds from the sale of real estate investments and proceeds from the issuance of debt. Net cash used in operating activities during 2009 was $8.8 million, which was primarily due to the substantial loss of interest income due to the deterioration of our loan portfolio, the increase in servicing and property management fees and carrying costs related to our foreclosed assets, and our $1.8 million loss from discontinued operations.At December 31, 2009, the original loan balance of our mortgage investments was $17.3 million (of which $6.1 million was performing), investments in real estate had a carrying balance of $29.6 million, and real estate owned had a carrying balance of $8.0 million. Non-performing mortgage loans and real estate assets produce minimal, if any, current earnings and will not provide cash flow until they are sold or an alternative resolution becomes available. Additionally, we will continue to incur carrying, servicing and property management costs on our real estate investments until we have disposed of the assets. This will result in added costs related to property ownership. While the disposition of any of our assets cannot be predicted, our Advisor believes that over time our real estate assets will be resolved and that the proceeds generated from the resolution of these assets will provide capital for operating expenses and a reduction in outstanding debt.It is unlikely that we will have funds available for reinvestment into performing assets. As of December 31, 2009, we have reviewed our mortgage and real estate investments and have recorded a provision for loan losses, equity in losses of unconsolidated investments in real estate and an impairment of real estate owned as needed to reflect the impaired value of our investments. However, with the current uncertainty in the real estate market, the amount of further losses on any individual asset or on the portfolio as a whole may vary. These estimates arebased upon a thorough evaluation by our Advisor based on prevailing economic conditions, historical experience, unique characteristics of the asset, industry trends and an estimated net realizable value of the asset. Net cash provided by investing activities for the twelve months ended December 31, 2009, was $2.8 million. As we evaluate resolution strategies on our investment portfolio, we determined that it is in our and our stockholders’ best interest to sell certain assets. Given the recent and ongoing state of the real estate market, sales opportunities are limited, but during 2009, we sold investments for net cash proceeds of $3.3 million. We will continue to evaluate assets for resolution on a case-by-case situation, and anticipate selling additional assets to generate cash for working capital purposes. With the continued loss of recurring cash flow, combined with the increase in carrying costs related to our growing non-performing real estate portfolio, our Advisor made the determination that it was in the best interest of the Company to incur additional debt to help fund these costs. For the twelve months ended December 31, 2009, net cash provided by financing activities was $6.2 million. We entered into eleven note payable agreements with an aggregate gross principal amount of $4.2 million for cash proceeds, net of interest reserves, of $2.7 million.The cash proceeds from the issuance of this debt is held by our servicer and asset manager, CM Capital, and is classified as prepaid foreclosure costs on our balance sheet for the purpose of the payment of our expenses as a land owner, including property taxes, legal expenses, and servicing and property management fees. At December 31, 2009, the balance in prepaid foreclosure costs was $1.7 million.In addition, we set aside cash of $738,000 for the payment of interest during the term of the debt which is being held in a trust account by Preferred Trust Company, an entity partially owned by certain of our officers.The outstanding principal balances of these notes bear interest at 10% to 13% per annum, which is payable monthly. As we continue to incur servicing and property management fees and other expenses related to the ownership of non-income-producing real estate, we may incur additional debt to fund such expenses. Wehave guaranteed the debt of a $13.7 million first lien loan position. The beneficiaries under the guarantee have the right to make demand on us under the guarantee to pay the entire $13.7 million upon default of the note.In February 2010, Warm Jones, LLC, of which we are 37.6% owner, failed to pay the note upon maturity.To potentially limit our liability on the guarantee, we paid $176,000 of interest to the lender to keep the interest payments on the note current. We are currently in negotiations with the lenders in an effort to minimize our potential liability under the guarantee. We have determined that our potential liability related to the guarantee is approximately $3.4 million as of December 31, 2009.Although we are in negotiations with the lender, it is possible that we will have to fund the shortfall between the value of the property and our guaranteed portion of $13.7 million.Should we have to fund this shortfall, it could have a material impact on our liquidity and we may have to sell assets to generate cash flow. 24 Table of Contents In April 2009, we foreclosed on the operating business and realestate securing adefaulted loan with an original principal balance of $14.4 million.From April to November, we reflected the business as discontinued operations in our financial statements and were operating the business in order to retain value in the property as an operating business until sold or leased. Operating costs related to the business included marketing, repair and maintenance, payroll, liquor and beverage inventory and other general operating expenses.From the date of foreclosure through November 15, 2009, we funded $1.7 million in operating expenses because the business was operating in a cash deficit; therefore, to fund the necessary operating expenses, we leveraged the business and real property to obtain up to $5.0 million of debt.This debt has been, and will continue to be issued in tranches, and at December 31, 2009, the outstanding balance was $4.0 million. In November 2009, we entered into a lease agreement with an operator of similar businesses.The agreement provides for monthly rent of $40,000 plus 30% of net profits, if any, and contains an option to purchase the facility for $10.0 million at any time during the four-year term of the agreement.On November 16, 2009,the effective date of the lease, the operator/lessee assumed operations of the business, including the responsibility to fund all operating costs of the business. In June 2006, we issued $30.0 million in unsecured trust preferred securities, which are reflected on our balance sheet as junior subordinated notes payable.Since December 31, 2008, we have not been in compliance with certain covenants under the modified terms of the indenture. On April 3, 2009, we received a notice of default and were given 30 days to cure. Due to our inability to cure the default, it matured into an event of default.In July 2009, the Trustee and the holders of the trust preferred securities notified us that as a result of the occurrence of such event of default, the principal amount of our obligations under the junior subordinated indenture, together with any and all other amounts payable thereunder had been accelerated and declared to be immediately due and payable.The notice further stated that the holders of the preferred securities, may at their option, pursue all available rights and remedies.Prior to the acceleration of the obligations, no default in the payment of principal or interest had occurred under the junior subordinated indenture.On July 27, 2009, we also received a copy of a written notice to the trustee under our junior subordinated notes from the holders of the preferred securities directing the trustee to withdraw the amount on deposit in the reserve account and apply such amount to the payment of amounts due and owing to the holders of the preferred securities. Subsequent to December 31, 2009, we have entered into a standstill agreement with the holders of the trust preferred securities pursuant to which such holders have agreed not to exercise any rights or remedies against us to enforce or collect the debt in exchange for (i) payment of the interest payment due October 31, 2009 in the amount of $344,000 within one business day following our receipt of the executed standstill agreement, which we paid on March 9, 2010, (ii) payment ofthe interest payment due January 31, 2010 in the amount of $328,000 on or before March 31, 2010, and (iii)continued payment of the quarterly interest payments due under the junior subordinated notes in accordance with the terms of the junior subordinated indenture.To the extent that we are not able to comply with the terms of the standstill agreement, the holders of the trust preferred securities could exercise their rights and remedies against us to collect the debt, which would have a material and adverse effect on our financial condition and could potentially cause us to seek relief through the U.S. Bankruptcy Code. Upon the death of a stockholder, the stockholder’s estate has a limited right of redemption with respect to its common stock, and at December 31, 2009, we had received redemption requests of 186,000 shares of common stock totaling $2.1 million which is reflected as a liability on our balance sheet. In order to continue to qualify as a REIT, we are required to distribute on an annual basis to our stockholders at least 90% of our REIT taxable income (excluding the dividends paid deduction and any net capital gain), 90% of our net income from foreclosure property less the tax imposed on such income, and any excess noncash income. Over the past several months,we have found it necessary to foreclose upon and sellcertain properties that secured loans that we made to third parties.Although these activities have generated cash proceeds, they generallyhave not resulted in income forfederal income tax purposes, and many have produced losses. Accordingly,the recentforeclosuresand sales generallyhave not increased (and in many cases may have actually decreased)the amounts that we are required to distribute annually. After we make any required annual distributions, we mayuse any remaining cash to invest in other properties, pay operating expenses or satisfy payment obligations with respect to our indebtedness, or we may choose to distributesome or all of itto our stockholders. However, we are not required to distributethe remaining cashto comply withREIT qualification requirements. During 2008, our Board of Directors made the decision to preserve cash by reducing the monthly dividend from $0.10 to $0.025 for the months of February through September. In October 2008, the Board of Directors determined that it was in the best long-term interest of the company to suspend the dividend until market conditions and the cash position of the Company improves, or until distributions are necessary to maintain our REIT status. In summary, our ongoing operating costs and other obligations primarily include the following and are estimated to be between $6.5 million and $7.0 million for the next twelve months: • principal and interest payments on our debt; • property ownership expenses, including property taxes, servicing fees and asset management fees; • board fees; • legal and professional expenses; • advisory fees; and • potential liability under debt guarantee. 25 Table of Contents Due to our limited sources of operating revenue, recurring cash flow will not be sufficient to satisfy our operating costs and obligations. To fund our cash shortfall, we expect to sell investment assets and may incur additional debt against our real estate owned assets. Given current market conditions, we may not be able to liquidate assets at a price we believe to be reasonable, or at all, or be able to incur debt on attractive terms.In the event we are unable to liquidate assets sufficient to cover our interest payments on our ownership, we would be in violation of the terms of the standstill agreement on our trust preferred securities.As a result, the holders of the trust preferred securitiescould exercise their rights to collect the debt, impacting our ability to continue as a going concern.For the foreseeable future, we do not anticipate having cash available for investing in new loans. Contractual Obligations The following table sets forth information about certain of our contractual obligations as of December 31,2009 (dollars in thousands): Total Less than 1 year 1 - 3 years 3 - 5 years More than 5 years Long-Term Debt Obligations Junior subordinated notes $ $ $
